Citation Nr: 0204699	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to October 
1951.  

This appeal arises from November 1997 and December 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
veteran's claim for a rating in excess of 30 percent for his 
service-connected rheumatic heart disease.  

In November 2000 the Board of Veterans' Appeals (Board) 
remanded the veteran's claim to the RO.  As the RO obtained 
the records and afforded the veteran a VA examination 
requested by the Board, the purposes of the remand have been 
met.  Pursuant to the Board's raising the claim, the RO also 
adjudicated the issue of a total disability rating based on 
individual unemployability (TDIU) in an August 2001 rating 
decision.  However, as there is no subsequently received 
document from the veteran or his representative that can be 
construed as a Notice of Disagreement with that decision, the 
claim for a TDIU is not in appellate status.  See 38 C.F.R. 
§ 20.201 (2001).  


FINDINGS OF FACT

1.  The veteran's service connected rheumatic heart disease 
is manifested by mild aortic valve incompetence without 
significant hemodynamic effect on ventricular function; the 
preponderance of the evidence is against definite heart 
enlargement, and his rheumatic heart disease it is not 
manifested by severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation, flutter, or paroxysmal tachycardia, 
nor does it preclude more than light manual labor.  

2.  The veteran's rheumatic heart disease is not manifested 
by congestive heart failure, to include more than one episode 
of acute congestive heart failure in the last year; testing 
to determine the workload that the veteran is capable of 
performing in METs is not possible because of his peripheral 
vascular disease, and his left ventricular dysfunction is 
approximately 59 percent measured as an ejection fraction.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
rheumatic heart disease have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7000 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The veteran stated at his hearing in December 1999 that he 
was treated at the West Side VA Medical Center in Chicago.  
The RO requested and received the veteran's records from that 
facility.  He has not identified any other medical care 
provider who has treated him for his service-connected 
rheumatic heart disease.  Pursuant to the Board's remand, the 
veteran was afforded a VA heart examination in December 2000, 
to determine the current severity of his service connected 
heart disease, which the Board finds adequate for rating 
purposes, to the extent that was possible. 

In March 2001 the RO wrote the veteran a letter and explained 
the provisions of the VCAA to him.  A supplemental statement 
of the case was issued to the veteran in 2001 explaining what 
evidence had been requested and received.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  No 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C. § 5103A.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

Factual Background.  The service medical records show that 
the veteran was treated for swelling of the mouth with 
penicillin in April 1953.  Physical examination at that time 
revealed an apical systolic heart murmur.  An 
electrocardiogram revealed myocardial damage and 
pericarditis.  The veteran was transferred from Germany with 
a diagnosis of active rheumatic fever with heart involvement, 
mitral stenosis, mitral insufficiency and chronic 
pericarditis.  After being hospitalized for treatment, it was 
recommended that his case be presented to a Physical 
Evaluation Board as it was believed he was no longer 
qualified for active duty due to definite organic valvular 
heart disease.  The Physical Evaluation Board found diagnoses 
of rheumatic valvulitis, inactive with insufficiency of the 
mitral valve and pericarditis, healed, and recommended 
separation from service.  

Service connection for rheumatic valvulitis, inactive with 
insufficiency of mitral valves, and fibrous healed 
pericarditis was granted and a 30 percent rating assigned in 
a March 1954 rating decision.  A January 1957 rating decision 
reduced the rating to 10 percent.  In an October 1985 rating 
decision the RO granted an increased rating to 30 percent.  
The veteran's service connected residuals of rheumatic fever 
have been continuously rated as 30 percent disabling since 
that date.  

The veteran filed a claim for an increased rating in April 
1997.  As the veteran had not been examined by VA since 
August 1985 a VA examination was scheduled.  

The veteran underwent a VA examination to determine the 
current severity of his rheumatic heart disease in June 1997.  
History obtained at that time included an in-service episode 
of rheumatic fever, which necessitated six months of 
treatment, including penicillin and aspirin.  It was noted 
that the veteran developed complications at that time and was 
given a medical discharge.  After his separation from the 
service he was followed at the West Side VA Medical Center.  
It was further noted that he had been relatively 
asymptomatic.  Medical history included treatment for 
hypertension, diabetes mellitus and peripheral vascular 
disease.  Additional history included a diagnostic study 
(carotid duplex) in November 1996, which revealed a 70 
percent occlusion of the left carotid artery by plaque.  An 
echocardiogram in April 1994 showed mild left ventricular 
enlargement with normal left ventricular function and severe 
aortic insufficiency.  A chest X-ray in May 1994 was normal 
with no cardiomegaly.  It was further noted that, at the time 
of the June 1997 evaluation, the veteran was essentially 
asymptomatic with regard to his heart.  He denied shortness 
of breath on exertion.  He was able to walk two blocks at 
which time he was limited not by breathing but by peripheral 
claudication in both lower extremities.  He denied orthopnea, 
paroxysmal nocturnal dyspnea or pedal edema.

Upon physical examination in June 1997, The veteran's blood 
pressure was 148/58, and his heart rate was 64 and regular.  
Examination of the heart revealed borderline cardiomegaly 
with left cardiac border, 13 centimeters from the mid-sternum 
upon percussion.  On auscultation there was a grade II/IV 
ejection systolic murmur at the base of the heart radiating 
moderately well to the neck and right carotid.  There was a 
left carotid bruit that was III/IV in intensity and a II/IV 
early diastolic blowing cardiac murmur heard at the lower 
left sternal border with poor radiation in any direction.  A 
third heart sound was not present.  There was a soft fourth 
heart sound gallop, and A3 and P2 appeared to be normal in 
intensity.  

The diagnoses included hypertension-well controlled, 
peripheral vascular disease, marked by significant stenosis 
of the left internal carotid artery and occlusive disease of 
the lower extremities with symptomatic claudication and 
significant aortic incompetence without symptomatology at the 
present time, and diabetes mellitus-well controlled.  The 
examiner noted that the veteran denied pre-syncope, chest 
pain or dyspnea on exertion.  The veteran's cardiac status 
was clinically functional Class I and he was limited in 
exertional activities only by claudication and his peripheral 
vascular disease.  

The veteran testified at a hearing before the undersigned 
Member of the Board in December 1999 that he was short of 
breath, particularly upon walking, and he described sharp 
chest pains.  He also gave a history of swelling in his legs 
and diabetes, and he noted that he was unable to walk too far 
because his legs got sore.  The veteran also indicated that 
he was followed for his heart disease at the West Side VA 
hospital.  

Upon a VA cardiac examination of the veteran in December 
2000, it was noted that the veteran was currently being 
followed at Hines VA hospital.  In May 2000 he had an 
echocardiogram that revealed normal left ventricular systolic 
function with a normal left ventricle, mild aortic 
incompetence, trace tricuspid incompetence and mild left 
ventricular dilatation.  The patient also underwent a 
dipyridamole thallium test, which revealed no chest pain or 
EKG findings that were abnormal or any perfusion defects 
indicating a test negative for ischemia.  The patient was not 
placed on a treadmill, due to a relatively severe peripheral 
vascular disease and claudication occurring at half a block.  

Upon clinical evaluation in December 2000, it was noted that 
there was no fourth heart sound or third heart sound gallop.  
There was a III/IV early diastolic murmur heard at the lower 
left sternal border, along with a II/VI ejection systolic 
murmur  heard best at the base and radiating weakly towards 
the apex of the heart.  A2 was intact.  Bilateral carotid 
bruits were noted, left more prominent than right.  There was 
no clinical cardiomegaly.  The diagnosis was rheumatic heart 
disease manifested by mild aortic valve incompetence without 
significant hemodynamic effect on ventricular function.  The 
examiner added that the veteran's chest pain was atypical in 
that it occurred for a very brief time and was both 
exertional and non-exertional.  There was no chest pain 
during a negative dipyridamole thallium (stress test), which 
essentially ruled out ischemic heart disease.  The 
cardiologist observed that an assessment of metabolic 
equivalents levels (Meets) could not be measured, since the 
veteran was limited on exertion by claudication.  

Test results included analysis of a gated SPECT study, which 
showed normal left ventricular wall motion and thickening; 
the left ventricular ejection fraction was 59% (approximate).  
The examiner's opinion was that the clinical consultation was 
most compatible with rheumatic heart disease and an abnormal 
aortic valve with mild aortic incompetence.  It was further 
observed that the veteran's rheumatic heart disease had not 
had time yet to progress to the point where it was having a 
hemodynamic impact on the ventricle, and that there was no 
other clinical evidence for organic heart disease or ischemic 
heart disease.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of this appeal VA published new 
regulations for rating disability of the cardiovascular 
system.  62 Fed. Reg. 65207-65224 (1997).  Prior to January 
12, 1998, VA regulations evaluated rheumatic heart disease as 
100 percent disabling when there was active disease and with 
ascertainable cardiac manifestation, for a period of 6 
months.  A 100 percent rating was assigned for inactive 
rheumatic heart disease with definite enlargement of the 
heart confirmed by roentgenogram and clinically; dyspnea on 
slight exertion; rales, pretibial pitting at end of the day 
or other definite signs of beginning congestive failure; more 
than sedentary employment is precluded.  A 60 percent rating 
is assigned when the heart is definitely enlarged; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor is precluded.  A 30 percent rating if assigned from 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmus with characteristic  EKG 
manifestations or definitely enlarged heart.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997).  

On or after January 12, 1998, VA regulations provide that 
valvular heart disease (including rheumatic heart disease) is 
rated 100 percent disabling when during active infection with 
valvular heart damage and for three months following 
cessation of therapy for the active infection.  Thereafter 
with valvular heart disease (documented by findings on 
physical examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catherizeration) resulting in: A 
100 percent rating is assigned with chronic congestive heart 
failure in the past year, or; workload of greater than 3 METs 
or less results in dyspnea, fatigue, angina, dizziness or 
syncope, or: left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating is 
assigned with more than one episode of acute congestive heart 
failure in the past year or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
30 percent rating is assigned with workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or, evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or on X-ray.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2001).  

Analysis.  The criteria for evaluating disability due to 
rheumatic heart disease was amended during the pendency of 
the veteran's claim.  The Board has considered and compared 
the criteria in effect prior to and since January 12, 1998.  
See Karras v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The criteria for a 60 percent rating in effect prior to 
January 12, 1998 (38 C.F.R. § 4.104, Diagnostic Code 7000 
(1997)) require definite enlargement of the heart.  In 
addition other symptoms such as severe dyspnea on exertion 
must result in more than light manual labor being precluded.  
Definite heart enlargement is not evident.  There were some 
conflicting findings reported in 1994.  In more recent years, 
the VA examination report in June 1997 noted only borderline 
cardiomegaly, and the December 2000 VA examiner specifically 
noted that there was no clinical cardiomegaly.  Moreover, 
diagnostic testing noted the latter examination report showed 
normal left ventricular wall motion and thickening.  Thus, 
the preponderance of the evidence is against current definite 
heart enlargement.  As to limitation of exertional activities 
the June 1997, the examiner opined that the only limitation 
was due to claudication and peripheral vascular disease 
(versus rheumatic heart disease).  The December 2000 
examining cardiologist noted that the veteran was in general 
limited on exertion by claudication.  Neither examiner 
indicated severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation, flutter, or paroxysmal tachycardia.  

The veteran's service connected rheumatic heart disease is 
manifested by mild aortic valve incompetence without 
significant hemodynamic effect on ventricular function.  The 
preponderance of the evidence is against definite heart 
enlargement and his rheumatic heart disease it is not 
productive of severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation, flutter, or paroxysmal tachycardia, 
nor does it preclude more than light manual labor.  
Accordingly, an increased rating to 60 percent under the 
criteria in effect prior to January 12, 1998 is not 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  

Under the criteria in effect since January 12, 1998, a 60 
percent rating is assigned with more than one episode of 
acute congestive heart failure in the past year or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2001).  
There is no medical evidence of testing for METs.  However, 
the VA heart specialist who examined the veteran in December 
2000 specifically noted that testing for the level of 
metabolic equivalents (METs) was not possible because of the 
veteran's non-service connected peripheral vascular disease.  
Thus, the question becomes whether the veteran's rheumatic 
heart disease manifested by either more than one episode of 
acute congestive heart failure during the past year or 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. The December 2000 VA examiner referred to a May 2000 
echocardiogram, which was reported to reveal normal left 
ventricular systolic function.  There is no evidence in the 
claims folder of an episode of acute or chronic congestive 
heart failure during the period of time in question.  
Diagnostic testing has revealed the veteran has normal left 
ventricular function with an ejection fraction of 59%.  Under 
these circumstances, a 60 percent rating for the veteran's 
rheumatic heart disease under the criteria in effect since 
January 12, 1998 is not warranted. 

As the preponderance of the evidence is against the claim of 
a rating in excess of 30 percent for the veteran's rheumatic 
heart disease, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's rheumatic heart disease has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  

ORDER

A rating in excess of 30 percent for rheumatic heart disease 
is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

